OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed, on the law, and matter remanded to the court below for further proceedings.
Although defendant was sentenced to a conditional discharge, she was charged with a violation for which a 15-day period of incarceration is authorized by statute (see Penal Law, § 240.25). Thus, it was incumbent upon the court to advise defendant that, if eligible, she would be entitled to assigned counsel (see CPL 170.10, subd 3, par [c]; County Law, art 18-B, §§ 722, 722-a; see, also, Matter of Davis v Shepard, 92 Misc 2d 181).
Farley, P. J., Slifkin and Geiler, JJ., concur.